        Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 1 of 25




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________________________________________________

BRANDON LEWIS, et al.,

                              Plaintiffs,                  MEMORANDUM OF LAW
                                                           IN SUPPORT OF MOTION FOR
                                                           A PRELIMINARY INJUNCTION

                                                           6:20-CV-6316-CJS
               v.

ANDREW M. CUOMO, individually and
as Governor of the State of New York, et al.,

                        Defendants.
______________________________________________________________________________



                                   STATEMENT OF FACTS

       On March 2, 2020, apparently in response to the Coronavirus, the New York State

Legislature passed a bill amending Section 29-a of the Executive Law to increase the Governor’s

powers to deal with a broad array of emergencies. On information and belief, there was no

debate, no prior public notice, and no media coverage. The bill was rushed through in record

time with a message of necessity from the Governor and was signed into law by him the very

next day. Based on that process, the Legislature purported to give the Governor power to rule by

decree and the Governor has used that power to impose the greatest disruption in American

society and personal liberty since 1776.

       The following language was added to the statute:

       “The governor, by executive order, may issue any directive during a state disaster
       emergency declared in the following instances: fire, flood, earthquake, hurri-
       cane, tornado, high water, landslide, mudslide, wind, storm, wave action, vol-
       canic activity, epidemic, disease outbreak, air contamination, terrorism, cyber
       event, blight, drought, infestation, explosion, radiological accident, nuclear,

                                                1
         Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 2 of 25




       chemical, biological, or bacteriological release, water contamination, bridge fail-
       ure or bridge collapse. Any such directive must be necessary to cope with the dis-
       aster and may provide for procedures reasonably necessary to enforce such di-
       rective.”

On March 7, 2020, the Governor issued executive Order No. 202 and declared a state of emer-

gency throughout the state until September 7, 2020. On March 16, 2020, the Governor issued

Executive Order No. 202.3 which closed restaurants, gyms and movie theaters.

       On March 18, 2020, the Governor issued Executive Order No. 202.5 which shut down

malls and all places of public amusement. Executive Order No. 202.7 issued on March 19, 2020,

closed all barber shops and hair salons, effective March 21, 2020, at 8:00 p.m. On March 20,

2020, the Governor issued Executive Order No. 202.8 which stated in part:

       “The provisions of Executive Order 202.6 are hereby modified to read as follows:
       Effective on March 22 at 8 p.m.: All businesses and not-for-profit entities in the
       state shall utilize, to the maximum extent possible, any telecommuting or work
       from home procedures that they can safely utilize. Each employer shall reduce the
       in-person workforce at any work locations by 100% no later than March 22 at 8
       p.m. Any essential business or entity providing essential services or functions
       shall not be subject to the in-person restrictions. An entity providing essential ser-
       vices or functions whether to an essential business or a non-essential business
       shall not be subjected to the in-person work restriction, but may operate at the
       level necessary to provide such service or function. Any business violating the
       above order shall be subject to enforcement as if this were a violation of an order
       pursuant to section 12 of the Public Health Law.”

Section 12 is a poorly drafted statute that contains vague references to prosecution for a misde-

meanor or a felony. In its more lucid language, it allows those who violate an order to be fined

$2,000 in a civil proceeding.

   On March 23, 2020, the Governor issued Executive Order No. 202.10 which stated in part:

“Non-essential gatherings of individuals of any size for any reason (e.g. parties, celebrations or

other social events) are canceled or postponed at this time.”

   On March 27, 2020, the Governor issued Executive Order No. 202.11 which stated in part:



                                                 2
        Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 3 of 25




       “During the period when an Executive Order limiting operation of a type of
       facility or limiting the number of persons who may occupy any space is in effect,
       any operation of such a facility or occupancy of any such space by more than the
       number of persons allowed by said Executive Order shall be deemed to be a
       violation of law and in particular, but not by way of limitation, shall be deemed to
       be a violation of the Uniform Code or other local building code in effect in the
       jurisdiction in which the facility or space is located. In the event of any such
       violation, any state, county, or local police officer authorized to enforce laws
       within the jurisdiction in which the space or facility is located is authorized to
       remove persons from such space or facility. In addition, in the event of such
       violation, any state, county, or local code enforcement official or fire marshal
       authorized to enforce the Uniform Code or other local building code within the
       jurisdiction in which the facility or space is located is authorized to issue an
       appearance ticket, a Notice of Violation, an Order to Remedy such violation,
       which shall require immediate compliance, and/or a Do Not Occupy Order to any
       owner, operator, or occupant of any such facility or space. Nothing in this
       provision shall limit the authority of any governmental unit or agency to take such
       other and/or additional enforcement actions to the extent necessary to ensure
       compliance with such occupancy-related directives or facility operation-related
       directives.”

       On March 30, 2020, the Governor issued Executive Order No. 202.13 which continued

Order Nos. 202.3, 202.4, 202.5, 202.6, 202.7 202.8, 202.10 and 202.11 until April 15, 2020. On

April 7, 2020, the Governor issued Executive Order No. 202.14 which stated in part:

       “By virtue of Executive Orders 202.3, 202.4, 202.5, 202.6, 202.7, 202.8, 202.10,
       202.11, and 202.13 which closed or otherwise restricted public or private busi-
       nesses or places of public accommodation, and which required postponement or
       cancellation of all non-essential gatherings of individuals of any size for any rea-
       son (e.g. parties, celebrations, games, meetings or other social events), all such
       Executive Orders shall be continued, provided that the expiration dates of such
       Executive Orders shall be aligned, such that all in-person business restrictions and
       workplace restrictions will be effective until 11:59 p.m. on April 29, 2020, unless
       later extended by a future Executive Order.”

       “The enforcement of any violation of the foregoing directives on and after April
       7, 2020, in addition to any other enforcement mechanism stated in any prior exec-
       utive orders, shall be a violation punishable as a violation of public health law
       section 12-b(2) and the Commissioner of Health is directed and authorized to is-
       sue emergency regulations. The fine for such violation by an individual who is
       participating in any gathering which violates the terms of the orders or is failing to
       abide by social distancing restrictions in effect in any place which is not their
       home shall not exceed $1,000.” Exhibit “G”.



                                                 3
         Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 4 of 25




On April 15, 2020, the Governor issued Executive Order No. 202.17 which stated in part:

       “Effective at 8 p.m. on Friday, April 17, 2020 any individual who is over age two
       and able to medically tolerate a face-covering shall be required to cover their nose
       and mouth with a mask or cloth face-covering when in a public place and unable
       to maintain, or when not maintaining, social distance.”

On April 16, 2020, the Governor issued Executive Order No. 202.18 which stated in part:

       “Any person utilizing public or private transportation carriers or other for-hire ve-
       hicles, who is over age two and able to medically tolerate a face covering, shall
       wear a mask or face covering over the nose and mouth during any such trip; any
       person who is operating such public or private transport, shall likewise wear a
       face covering or mask which covers the nose and mouth while there are any pas-
       sengers in such vehicle. This directive shall take effect in the same manner as Ex-
       ecutive Order 202.17, at 8 p.m. on Friday, April 17, 2020.

       “Executive Order 202.14, which extended the provisions of Executive Orders
       202.3, 202.4, 202.5, 202.6, 202.7, 202.8, 202.10, 202.11, and 202.13 which each
       closed or otherwise restricted public or private businesses or places of public ac-
       commodation, and which required postponement or cancellation of all non-essen-
       tial gatherings of individuals of any size for any reason (e.g. parties, celebrations,
       games, meetings or other social events), is hereby continued, provided that the ex-
       piration date of such provisions of such Executive Orders shall be aligned, such
       that all in-person business restrictions and workplace restrictions will be effective
       until 11:59 p.m. on May 15, 2020, unless later extended by a future Executive Or-
       der. All enforcement mechanisms by state or local governments shall continue to
       be in full force an effect until May 15, 2020 unless later extended by a future Ex-
       ecutive Order.”

   On May 7, 2020, the Governor extended the lockdown until June 6, 2020. Executive Order

202.28. At a press conference on May 11, 2020, the Governor stated that he was, effective May

15, 2020, delegating his emergency powers to regional committees and officials, who would then

have vast discretion to continue any of his emergency decrees they believe are necessary. There

is in fact much confusion about whether the Governor or his regional committees or law enforce-

ment agencies who are in charge of interpreting and applying the regulations. That being the

case, it is essential that this Court issue injunctive and declaratory relief on an emergency basis to

protect the rights of the business owner plaintiffs BRANDON LEWIS and LISA REEVES and



                                                  4
         Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 5 of 25




provide them with legal guidance so they can avoid arrest, harassment, prosecution and/or hav-

ing their licenses revoked.

   The chaotic and illegal redistribution of legislative powers to large numbers of unelected offi-

cials throughout the State has and will create hopeless confusion about which constitutional

rights citizens can exercise at any given time and creates the grave risk of rampant corruption

and favoritism and cronyism, such corruption being sharply correlated with arbitrary government

power over the economy.

   The legal ground is constantly shifting beneath the feet of the plaintiffs, requiring emergency

injunctive relief. The Governor further stated on May 11th that any regional opening could be re-

voked at the discretion of regional officials.

   The lockdown has been repeatedly extended and there is no assurance that it will not be ex-

tended again and again or modified but with numerous unlawful conditions violating the rights of

the plaintiffs. Further, without the relief requested herein, the Governor could at any time reim-

pose the lockdown on flimsy evidence, on the basis of the virus, or any of the other ill-defined

emergency conditions listed in the statute.

   The combined effect of these unlawful orders (not the virus itself), replicated in numerous

other states, has been the most massive violation of the liberty of American citizens in the history

of the country, plunging the economy into near-depression status and leading to the expenditure

of trillion of dollars borrowed, in effect, from young people and people yet to be born.

       The failure to respect our constitutional rights has led to a catastrophe with no precedent

in American history. This catastrophe is the direct result of the unconstitutional concentration of

power into the hands of one highly fallible person, utterly unfamiliar with the facts on the

ground, or with the unique circumstances of 19 million people, whose errors are then magnified



                                                 5
         Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 6 of 25




throughout the State in a manner that would be impossible if the Constitution’s “diffusion of

power” had not been flouted. F. A. Hayek, “The Use of Knowledge in Society,” The American

Economic Review, Vol. 35, No. 4. (Sep. 1945), pp. 519-530.

        The Governor’s unlawful lockdown of society and the economy, mirrored in most other

states by their own governors, has devastated American society and its economy. The lockdown

has not only caused an unprecedented disruption in American society but has forced the economy

into near-Depression-era numbers. Over twenty million jobs have been lost and unemployment

hit a record of over 14 percent. Over thirty-five million have filed for unemployment benefits.

About 30 percent of small businesses have closed. There is a $3.7 trillion federal deficit, the

highest since World War II and the federal debt has reached the $25 trillion mark. There are

credible reports of increases in overdoses and suicides, and an increase in alcohol consumption

(associated with a wide range of diseases). There are credible reports of people deferring needed

medical care due to the lockdown.

        It must be emphasized that the lockdown is a policy that explicitly sacrifices the young

for the old given the huge disparity in how the virus affects each age group. Nothing like this has

ever happened in American history. The young are being deprived of their youth; their social

life; their education; their sports; their arts; their graduations; their careers; their job market.

This is wrong and indeed, cruel.




                                                    6
          Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 7 of 25




                                            ARGUMENT

                                          INTRODUCTION

         Legal Standard. A party seeking a preliminary injunction must “show (a) irreparable

harm and (b) either (1) likelihood of success on the merits or (2) sufficiently serious questions

going to the merits to make them a fair ground for litigation and a balance of hardships tipping

decidedly toward the party requesting the preliminary relief.” Citigroup Glob. Markets, Inc. v.

VCG Special Opportunities Master Fund Ltd., 598 F.3d 30 (2nd Cir. 2010).

         The coronavirus was and is being used by New York State and states around the country

to usurp vast, unprecedented and virtually totalitarian power in violation of every known precept

of American and republican constitutional law tradition dating far back into our British legal

roots.

         If this regime is allowed to stand, the courts would in effect be announcing that the

American experiment of limited constitutional government based on delegated powers has failed

and is finished, not only for this emergency in New York state, but with all future alleged

emergencies in all states and with respect to the federal government.

         If this health crisis, with an infection fatality rate somewhat higher than the flu, can

justify the wholesale lockdown of society, then surely future emergencies of greater severity will

justify essentially the total and complete control of all individual decisions until the crisis of the

day, in the sole judgment of our leaders, is deemed to be over.

         If this Court affirms this seizure of emergency powers in violation of the Constitution, it

would be in the odd position of erasing the Constitution while claiming the power to do so under

that very same Constitution.




                                                    7
         Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 8 of 25




   I.      THE GUARANTEE CLAUSE REQUIRES THAT THE GOVERNOR’S
           EXECUTIVE ORDERS BE NULLIFIED.

   The Guarantee Clause is an important part of the Constitution that has been largely ignored

for 200 years. However, unusual times call for unusual remedies and it is time to dust off the

Guarantee Clause and enforce it. The clause states: “The United States shall guarantee to every

State in this Union a Republican Form of Government. . .” Article IV. It is facile to say that the

term “republican” has no clear meaning. In this context, the term has a very specific meaning

that provides clear guidance for this lawsuit. James Madison, the chief framer of the Guarantee

Clause, defined a republic as follows in Federalist No. 39:

        “[W]e may define a republic to be, or at least may bestow that name on, a
        government which derives all its powers directly or indirectly from the great body
        of the people, and is administered by persons holding their offices during
        pleasure, for a limited period, or during good behavior.”

        The nation’s founding document, the Declaration of Independence, speaks in simple

terms: “deriving their just powers from the consent of the governed.” Thus, the people, who are

sovereign, delegate certain powers to the government by ratifying constitutions and the

government may not exercise any greater powers, lest they cease being a republic, which, of

course, triggers the right of revolution since the government that has seized power is a tyranny.

The right of revolution was first propounded by Algernon Sydney, in his Discourses Concerning

Government (1698). Jefferson cited his influence:

         “the world has so long and so generally sounded the praises of his Discourses on
        government, that it seems superfluous, and even presumptuous, for an individual
        to add his feeble breath to the gale. They are in truth a rich treasure of republican
        principles, supported by copious & cogent arguments, and adorned with the finest
        flowers of science.” Letter to Mason Locke Weems, December 13, 1804.




                                                  8
        Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 9 of 25




Of course, the founders installed a constitution to avoid the need to take up arms. In addition to

limiting the government to the powers delegated to it by the people in the constitution, Madison

also held that separation of powers is essential to republican government:

       “The accumulation of all powers, legislative, executive, and judiciary, in the same
       hands, whether of one, a few, or many, and whether hereditary, self-appointed, or
       elective, may justly be pronounced the very definition of tyranny.” Federalist No.
       47.

  In a brilliant dissent in Mistretta v. United States, 488 U.S. 361 (1989), Justice Scalia stated:

       “As John Locke put it almost 300 years ago, ‘[t]he power of the legislative being
       derived from the people by a positive voluntary grant and institution, can be no
       other, than what the positive grant conveyed, which being only to make laws, and
       not to make legislators, the legislative can have no power to transfer their
       authority of making laws, and place it in other hands." J. Locke, Second Treatise
       of Government 87 (R. Cox ed.1982) (emphasis added). Or as we have less
       epigrammatically said: ‘That Congress cannot delegate legislative power to the
       President is a principle universally recognized as vital to the integrity and
       maintenance of the system of government ordained by the Constitution.’ Field v.
       Clark, supra, 143 U.S. at 692.”

   As Justice Harlan stated:

        "'The true distinction . . . is between the delegation of power to make the law,
       which necessarily involves a discretion as to what it shall be, and conferring au-
       thority or discretion as to its execution, to be exercised under and in pursuance of
       the law. The first cannot be done; to the latter no valid objection can be made.'
       " Id., at 693-694, 12 S. Ct., at 505 (emphasis added), quoting Cincinnati, W. &
       Z.R. Co. v. Commissioners of Clinton County, 1 Ohio St. 77, 88-89 (1852).

       The people of the State of New York delegated the legislative power to the Legislature

only. The Legislature’s delegation to the governor of the power to issue directives exceeds that

delegation and also destroyed the separation of powers and thus violates the Guarantee Clause.

       There are no cases concerning the Guarantee Clause that remotely resemble these facts:

that massive power was handed over to the Governor and utilized in an unprecedented manner to

lockdown an entire state, destroy its economy and trample upon numerous sacred constitutional

rights including public assembly, freedom of religion, the right to bear arms, due process and the

                                                 9
        Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 10 of 25




right to personal security under the Fourth Amendment. This is therefore obviously a case of

first impression and no dicta from dissimilar cases bars this court from granting relief. See, e.g.,

Luther v. Borden, 48 U. S. 1 (1849) (court would not decide which of two competing factions

was the legitimate government). Pacific States Tel. & Tel. Co. v. Oregon, 223 U.S. 118 (1912)

(Challenge to initiative and referendum nonjusticiable). However, later cases suggest that not all

Guarantee claims are nonjusticiable. See, Bauers v. Heisel, 361 F2d 581 (3rd Cir. 1966).

       In the absence of relevant binding authority, and no prior cases remotely similar to this

one, the Court should consider the urging of analysts who have argued cogently for a

reinvigorated Guarantee Clause. Arthur E. Bonfield writes:

       “It is difficult to conceive of injury resulting from federal protection of individual
       rights which are deemed basic to republican government. The states' capacity to
       function in those areas deemed by our federal system properly within their
       unreviewable aegis would in no way be weakened. To argue that such federal
       action would encroach on areas of traditional "state's rights," is only to highlight
       the inescapable fact that a federal union involves a delicate balance which is ever
       in a flux and process of adjustment. A conscientious and rigorous enforcement of
       the guarantee would not destroy federalism and its attendant virtues, but only
       adjust the delicate balance of powers that any such system involves. And that
       adjustment, by virtue of an enforcement of section 4, would solely be one of
       recognizing the paramount national concern with certain matters, and the
       attendant power of the federal government to deal with them. It would therefore
       seem extremely desirable to resurrect the guarantee as an instrument of national
       government. The salutary results that could be obtained from an application of its
       principles would greatly enhance the solution of many contemporary problems.
       Most of all, by curing the deficiencies of the fourteenth amendment, it would
       insure the fuller realization for all Americans of those basic precepts upon which
       our society rests.”1

Thomas E. Berg is another commentator who urges modern use of the Guarantee Clause:

       “Application of a strengthened, though still flexible, nondelegation doctrine
       against state governments would satisfy Madison's concerns with deliberation and


1
 Bonfield, Arthur E., "The Guarantee Clause of Article IV, Section 4: A Study in Constitutional
Desuetude" 46 Minnesota Law Review 513, 571-572 (1962); see also, See J. ELY,
DEMOCRACY AND DISTRUST 240-41, n. 78 (1980) (arguing that guarantee clause imposes
nondelegation doctrine on the states).
                                                 10
        Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 11 of 25




       accountability, and so give effect to the guarantee he advocated. As John Hart Ely
       has argued, enforcement of the nondelegation principle against the states is
       appropriate because policy making by elected officials is close to the "core
       meaning" of the guarantee clause.

                                              *****

       “The guarantee clause . . . embodies a more vigorous conception of republican
       government. This conception, identified particularly with Madison, relies on
       representative decision makers who, while accountable to the people, also bear a
       responsibility to deliberate in their decision making rather than respond
       mechanically to pressures from private groups. The guarantee of republican
       government can be interpreted as authorizing federal intervention to protect state
       governments from changes in form that would jeopardize the deliberative model.
       This substantive description of the guarantee clause compels strengthened judicial
       review in several related contexts of constitutional law. The principle supports a
       general limit on state delegation of legislative power to state agencies and
       particularly to private groups.”2


       II.     THE GOVERNOR’S EXECUTIVE ORDERS VIOLATE THE DUE
               PROCESS CLAUSE OF THE 14TH AMENDMENT.


       Due process has many familiar elements such as notice, an opportunity to be heard and an

impartial tribunal. There is, however, another essential element of due process that is more

obscure because it rarely needs to be invoked: jurisdiction to issue lawful orders. For example, if

one of the plaintiffs had issued orders to Governor Cuomo, he would ask, what gives you the

right? That is exactly the question the plaintiffs wish to ask the Governor: what gives him the

right to give us orders? Since he has none, our due process rights have been violated.

       As demonstrated in Point I, the Legislature may not delegate its lawmaking powers to the

Governor since that power was not delegated to the Legislature by the People. The People retain

that power, subject to a future amendment of the state constitution (which has exactly zero




2
 “The Guarantee of Republican Government: Proposals for Judicial Review,” 54 Univ. Chicago
L. Rev. 208, 233-34; 242.
                                                11
          Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 12 of 25




chance of being ratified). Thus, the Governor’s executive orders as complained of herein, were

void ab initio, have no force of law and should be enjoined by this Court. What Donald A.

Dripps writes about federal nondelegation, applies here: “Individuals have a right-a ‘liberty

interest,’ if you will-to protection against the exercise of legislative power except as the

Constitution provides.”3 The Supreme Court has stated: “the Due Process Clause provides that

certain substantive rights -- life, liberty, and property -- cannot be deprived except pursuant to

constitutionally adequate procedures.”4

         In this case, the procedures required are stated in the State Constitution: that a statute be

passed by the Legislative in a deliberative process and not by executive decree. Presently,

citizens of New York are protected from injury by legislation due to the following procedural

requirements:

      1. The right to have no law “enacted except by bill.” NY Constitution, Art. III, §13.

      2. Free debate in each house. Id. at §11.

      3. Various procedural requirement under §14.

      4. Passage of the bill by the senate with a quorum requirement and a requirement to

         keep a record of its proceedings;

      5. Passage of the bill by the assembly with a quorum requirement and a requirement

         to keep a record of its proceedings;

      6. Surviving a veto by the Governor;

      7. The ability to run for office or vote against the legislature in the next election in

         small districts.




3
    “Delegation and Due Process,” Duke L. J. 657, 659 (1988).
4
    Cleveland Board of Education v. Loudermill, 470 U. S. 531 (1985).
                                                    12
        Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 13 of 25




    Each of these rights was stripped away when the Legislature unlawfully delegated legislative

power to the Governor.

    There is no case directly on point, but, in our defense, it cannot be denied that the Governor

of New York has never seized totalitarian power nor locked down the state before in its 244 years

of existence. We hope the defendants’ attorneys will also be honest enough to admit that they

have no case on point either. It therefore falls to the Court to give life to the Constitution based

on its plain meaning as enlightened by the crystal-clear background and history of the

Constitution, starting with Magna Carta, cited at the beginning of the Complaint:

       “No free man shall be seized or imprisoned, or stripped of his rights or
       possessions, or outlawed or exiled, or deprived of his standing in any way, nor
       will we proceed with force against him, or send others to do so, except by the
       lawful judgment of his equals or by the law of the land.”

The “law of the land” in this context is the New York State Constitution as quoted above.

    Though rejecting the notion of the type of claim being made here (but with quite dissimilar

facts), even Judge Richard Posner, the most cited legal scholar of all time, was forced to admit:

       “Delegation can violate due process in a quite elementary sense. If the state
       delegated to a mob the decision whether to punish a person for crime, there would
       be no doubt that due process had been violated.”5

Give us an inch and we will take a mile. Conceding that some delegations violate due process,

Judge Posner allows us to assert that a delegation that invites the greatest intrusion into American

liberty since 1607, also violates due process, OR NOTHING DOES!




5
 United Beverage Company v. Indiana Alcoholic Beverage Commission, 760 F2d 155 (7th Cir.
1985).
                                                 13
             Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 14 of 25




      III.       THE GOVERNOR’S EXECUTIVE ORDERS VIOLATE SEVERAL
                 SECTIONS OF THE BILL OF RIGHTS AND CONSTITUTION.


      A. THE GOVERNOR’S ORDERS VIOLATE THE FIRST AMENDMENT.

             It is perfectly obvious that the Governor’s orders explicitly violate numerous sections of

the First Amendment, particularly the ban on public and religious assemblies. It is comical that

the Governor allowed numerous other mass meetings to occur, albeit with restrictions, such as

meetings at grocery stores, big box stores and liquor stores, while banning gatherings explicitly

protected by the First Amendment. No lesser restricted options were considered or applied.

             To obtain a preliminary injunction, Plaintiffs must show they will suffer irreparable harm

in the absence of the order. Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20

(2008). The Supreme Court has recognized that “the loss of First Amendment freedoms, for even

minimal periods of time, unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S.

347, 373 (1976).

             We expect the defendants to rely heavily on a Lochner-era case, Jacobson v.

Massachusetts, 197 U. S. 11 (1905). Justice Holmes famously wrote about Jacobson, “The

principle that sustains compulsory vaccination is broad enough to cover cutting the Fallopian

tubes. Jacobson v. Massachusetts, 197 U. S. 11, 25 S. Ct. 358, 49 L. Ed. 643, 3 Ann. Cas. 765.

Three generations of imbeciles are enough.” Jacobson held, on the record before it—“its

application to the plaintiff in error”6--that the state could mandate a smallpox vaccine without

violating the Fourteenth Amendment’s due process clause. That case is not relevant here for

many reasons. It deals with a dread disease not at issue here:

             “In 18th-century Europe, it is estimated 400,000 people per year died from the
             disease, and one-third of the cases resulted in blindness. These deaths included six
             monarchs. Smallpox is estimated to have killed up to 300 million people in the

6
    Id. at 39.
                                                     14
          Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 15 of 25




         20th century and around 500 million people in the last 100 years of its
         existence. As recently as 1967, 15 million cases occurred a year.”7

The case deals with a mandatory vaccine which is not at issue here. It also deals with a statute,

not illegal executive orders. It does not address the First, Second or Fourth Amendments. It

heavily depends on centuries of predominant and informed opinion about smallpox, not a myriad

of guesswork about a disease only identified a few months ago. Finally, as odious as forced

vaccination is, a complete societal lockdown is far worse. For these reasons, Jacobson is of no

relevance to this case whatsoever.

         Last week, the Supreme Court denied a preliminary injunction against California’s order

that churches reduce their attendance to only 25 percent of capacity. South Bay United

Pentecostal Church v. Gavin Newsom, Governor of California, 590 U. S. _____ (May 29, 2020).

That ruling is of no application here. That case apparently did not challenge the orders under the

Guarantee and due process clauses. New York’s restriction is far more severe by a factor of ten.

Finally, no opinion was issued by the majority so the reasoning of the majority of the Court is

unknown.


      B. THE GOVERNOR’S ORDERS VIOLATE THE RIGHT TO BEAR ARMS.


      As outlined in the complaint, the Second Amendment’s right to bear arms has been violated

by illegal executive orders. Brandon Lewis’s gun store was first shut down on threat of the loss

of his license and more recently, is now forced to do business from his parking lot, reducing his

business and damaging his security.




7
    Wikipedia.
                                                 15
        Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 16 of 25




    The right to bear arms is a fundamental right and no longer should take a back seat to the

other rights in the Bill of Rights. It is, indeed, the most important right and the one the exercise

of which triggered the American Revolution at Lexington and Concord. It is the right that

guarantees all the others. It is a right, unlike free speech, the deprivation of which can result in

violent death. It is a right that allows citizens to protect themselves and, contrary to propaganda

from those who favor a government gun monopoly, they do so many times each year.8 It is the

right that explains the long-term stability of the American Republic which unlike so many

countries has avoided the numerous problems associated with a disarmed or unarmed population

including: genocide, coups, civil wars, invasions and the shooting of unarmed protesters.9

    The right is as important now as it has ever been as a check on government power in these

times when politicians are using a pandemic as an excuse to grab massive power. It is also

critical to allowing citizens to protect themselves when governments are releasing prisoners and

reducing the number of arrests due to concern over the virus. There are also millions of

unemployed, creating a risk of increased criminal activity. As I write this brief, riots have broken

out in Buffalo, Rochester, New York City, Washington, D. C., Minneapolis, Los Angeles,

Columbus, Louisville and Memphis in response to the police killing of George Floyd, a man laid

off from his job due to the lockdown.10 Both currently, and throughout recent history, police

agencies have proven to be notoriously bad at protecting citizens during riots. In Los Angeles,

during the Rodney King riots, they simply went AWOL, leading to the beating of Reginald




8
  See James Ostrowski, The Second Amendment Works (2020), published online at
https://www.2awny.com/wp-content/uploads/2020/01/2A_Works_DRAFT_v5_1.18.20.pdf.
9
  Id.
10
   T. Richmond, “Who was George Floyd? Unemployed due to coronavirus, he’d moved to
Minneapolis for a fresh start,” Associated Press (May 28, 2020).
                                                  16
         Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 17 of 25




Denney.11 It is of the utmost life and death importance that this Court issue preliminary orders

preserving and protecting the plaintiffs right to bear arms.

     Proof of a Second Amendment violation suffices to establish irreparable harm. See, e.g.,

Ezell v. City of Chicago, 651 F.3d 684, 699 (7th Cir. 2011).


     C. THE GOVERNOR’S ORDER TO WEAR A MASK VIOLATES THE
        FOURTH AMENDMENT AND DUE PROCESS.


     As previously argued, the Governor’s executive orders are unlawful under the Guarantee and

due process clauses of the Constitution. See, Points I and II, above. Accordingly, the Court

should enjoin enforcement of the Governor’s mask order. Additionally, The Fourth Amendment

protects citizens from unreasonable bodily seizures and assaults: "[t]he overriding function of the

Fourth Amendment is to protect personal privacy and dignity against unwarranted intrusion by

the State.” Schmerber v. California, 384 U.S. 757 (1966).

     The requirement of wearing a mask in public is an unprecedented and massive intrusion into

the security of persons and their physical integrity, dignity and health. Masks interfere with

breathing, can cause headaches probably from a buildup of carbon dioxide in the blood12, can

increase the risk of infections of various kinds13 and interfere with speech, including speech in

emergency situations where communication is vital. One study concluded:

        “Oxygen concentration inhaled by healthy subjects wearing a surgical mask
        covering an N95 respirator decreases to about 17%, and the concentration of
        carbon dioxide increases to about 1.2% - 3% in a short period of light work (2-3).
        Although participants did not show any obvious changes in physical function and


11
   J. Wilson, LA Residents Arm Themselves Because ‘Police Can’t Protect You’ With LA Riot’”
apnews.com (May 14, 1992).
12
   E. Lim, et al, “ Headaches and the N95 Face-Mask Amongst Healthcare Providers,” Acta
Neurol Scand (Mar. 2006), pp. 199-202.
13
   C. Baynes, “Coronavirus: Face masks could increase risk of infection, medical chief warns,”
Independent.co.uk (March 12, 2020).
                                                 17
         Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 18 of 25




        did not have any discomfort ratings, the average carbon dioxide concentration
        inhaled was far higher than the limit of 0.1% of indoor carbon dioxide
        concentration in many countries. With prolonged mask wearing, untoward
        reactions may gradually appear. In another long-term study, after wearing an N95
        mask for 12 hours the CO2 concentration of subjects increased to 41.0 mmHg, far
        higher than the baseline value of 32.4mm Hg at the beginning of the test (4). The
        subjects mainly reported headache, dizziness, feeling tired and communication
        obstacles. In real life, the situations and time of wearing masks are much longer
        than the above experimental research settings.”14

     There is little or no evidence that mandating the wearing of masks, in contrast to encouraging

people to wear masks, has been a net benefit to society. As with the massive and unprecedented

intrusion into our First and Second Amendment and due process rights, this massive intrusion

into our Fourth Amendment rights, requires its proponents to meet a very high burden of

scientific proof they have not yet met.


     D. THE GOVERNOR’S ORDERS HAVE VIOLATED THE DUE PROCESS
        RIGHTS OF THE PLAINITFFS TO OPERATE A BUSINESS AND HAVE
        FAILED TO COMPESATE THEM FOR TAKING THEIR PROPERTY
        FOR A PUBLIC USE.


     The due process clause of the Fourteenth Amendment is violated by Gov. Cuomo’s Execu-

tive Orders that compel the closure of defendants’ businesses (The Firing Pin, LLC and Big Red

Barber Shop) and their continued hamstringing. See, Shelton v. Tucker, 364 U.S. 479 (1960).

United States Supreme Court precedents make clear that, even though the governmental purpose

be legitimate and substantial, that purpose cannot be pursued by means that broadly stifle funda-

mental personal liberties when the end can be more narrowly achieved.




14
  Z, Zhaoshi, “Potential Risks When Some Special People Wear Masks,” Jamanetwork.com
(April 18, 2020).



                                                 18
          Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 19 of 25




    The breadth of the abridgment must be viewed in the light of less drastic means for achieving

the same basic purpose. See, Lovell v. Griffin, 303 U.S. 444 (the Court invalidated an ordinance

prohibiting all distribution of literature at any time or place in Griffin, Georgia, without a license,

pointing out that so broad an interference was unnecessary to accomplish legitimate municipal

aims); Schneider v. State, 308 U.S. 147 (the Court dealt with ordinances of four different

municipalities which either banned or imposed prior restraints upon the distribution of hand-

bills).

          In Cantwell v. Connecticut, 310 U.S. 296, the Court said that "conduct remains subject to

regulation for the protection of society," but pointed out that in each case "the power to regulate

must be so exercised as not, in attaining a permissible end, unduly to infringe the protected free-

dom." 310 U.S., at 304.



    IV.      THE COURT SHOULD ENJOIN ANY ENFORCEMENT OF THE GOVER-
             NOR’S EXECUTIVE ORDERS AGAINST ANY OF THE PLAINTIFFS
             HEREIN.


    Because the Governor’s orders are unlawful under both the Guarantee Clause (Point I), and

the due process clause (Point II), the Court should enjoin their enforcement against the plaintiffs

as requested in the eighth cause of action stated in the complaint.




                                                  19
          Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 20 of 25




     V.      THERE IS NO SCIENTIFIC, EMPIRICAL, PRACTICAL OR POLICY
             REASON WHY THE COURT SHOULD NOT ENJOIN
             ENFORCEMENT OF THE GOVERNOR’S ORDERS.


          The case law requires that preliminary injunctions not be contrary to the public interest.

We contend that the public interest in fact is furthered by this injunction as the centralization of

power the enabling legislature has created has wreaked havoc on society and the economy that is

irreparable by the malefactors.

          The governor’s unprecedented and unlawful abuse of power was not necessary to deal

with the coronavirus outbreak and has caused much more harm than good. There is no clear

evidence that the lockdown worked in the narrow sense of measurably reducing illness and

death:

          “Everyone will be exposed to severe acute respiratory syndrome coronavirus 2,
          and most people will become infected. COVID-19 is spreading like wildfire in all
          countries, but we do not see it—it almost always spreads from younger people
          with no or weak symptoms to other people who will also have mild symptoms.
          This is the real pandemic, but it goes on beneath the surface, and is probably at its
          peak now in many European countries. There is very little we can do to prevent
          this spread: a lockdown might delay severe cases for a while, but once restrictions
          are eased, cases will reappear. I expect that when we count the number of deaths
          from COVID-19 in each country in 1 year from now, the figures will be similar,
          regardless of measures taken.”15

A study by a J. P. Morgan analyst found that “the vast majority of countries had decreased

COVID-19 infection rates after national lockdowns were lifted.”16




15
   “The Invisible Pandemic,” The Lancet (May 5, 2020); R. McMaken, “Do Lockdowns Work?
Mounting Evidence Says No,” Mises.org (May 20, 2020); see also, David Hart, “Pandemic
Policy in One Page,” Aier.org (May 29, 2020) (explaining why central planning on health
matters works as badly as central planning on the economy and for similar reasons).
16
   T. Stickings, “Lockdowns failed to alter the course of pandemic and are now destroying millions
of livelihoods worldwide, JP Morgan study claims,” DailyMail.co.uk (May 22, 2020).

                                                   20
        Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 21 of 25




        Enjoining enforcement of these orders will not disserve the public interest and in fact will

begin to mitigate the harm the Governor has done and reduce the enormous taxpayers’ expense

for lawsuits for violations of civil and constitutional rights. If an injunction is not issued and

these massive violations of the rights of 19 million people are allowed to continue, the total

potential exposure of the State could far exceed the current assets of a State that is already facing

huge deficits, reduced revenues and a fleeing population. An injunction would help rescue the

State from the fiscal mess its leaders created. A class action suit has already been filed against

the State and others will surely follow. If 19,000,000 citizens decide to sue the State for these

massive violations of their rights, and each collected a mere $50,000, the bill would total

$950,000,000,000. An injunction now will drastically reduce the State’s exposure and help

protect its credit rating.

        Ending the lockdown will begin to allow us to repair the massive damage it has caused to

our economy and to our health:

        “The policies have created the greatest global economic disruption in history,
        with trillions of dollars of lost economic output. These financial losses have been
        falsely portrayed as purely economic. To the contrary, using numerous National
        Institutes of Health Public Access publications, Centers for Disease Control and
        Prevention (CDC) and Bureau of Labor Statistics data, and various actuarial ta-
        bles, we calculate that these policies will cause devastating non-economic conse-
        quences that will total millions of accumulated years of life lost in the United
        States, far beyond what the virus itself has caused.

        “Statistically, every $10 million to $24 million lost in U.S. incomes results in one
        additional death. One portion of this effect is through unemployment, which leads
        to an average increase in mortality of at least 60 percent. That translates into
        7,200 lives lost per month among the 36 million newly unemployed Americans,
        over 40 percent of whom are not expected to regain their jobs. In addition, many
        small business owners are near financial collapse, creating lost wealth that results
        in mortality increases of 50 percent. With an average estimate of one additional
        lost life per $17 million income loss, that would translate to 65,000 lives lost in
        the U.S. for each month because of the economic shutdown.




                                                  21
          Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 22 of 25




          “In addition to lives lost because of lost income, lives also are lost due to delayed
          or foregone health care imposed by the shutdown and the fear it creates among
          patients. From personal communications with neurosurgery colleagues, about half
          of their patients have not appeared for treatment of disease which, left untreated,
          risks brain hemorrhage, paralysis or death.”17

          Ending the lockdown leaves the State and society with numerous and effective tools for

dealing with the virus. These include education, research, treatment, testing, deregulation to

allow more testing, encouraging safe practices, encouraging the special protection of the

vulnerable such as the elderly and those with compromised immune systems. Private firms

would be allowed vast discretion to impose conditions on customers and presumably those laws

which mandate public accommodations could be suspended without violating constitutional

rights.

          Voluntary testing is the best method for stopping the spread of a virus that can be spread

by asymptomatic persons. “Since patients with asymptomatic COVID-19 were relatively

concealed, the fact of viral shedding detected via nasopharyngeal swabs must not be ignored.

Therefore, identifying and isolating patients with asymptomatic COVID-19 as early as possible

is critical to control the transmission of COVID-19. Close contacts of patients with COVID-19

should be closely monitored to avoid secondary transmission.”18 Because the government has a

legal monopoly on testing, the failure to provide, or allow the free market to provide, a large

supply of test kits or test opportunities, is entirely the fault of American government. Testing

worked in South Korea and Vò, Italy, as noted in the complaint and its value can be logically

deduced as individuals have a strong incentive to determine if they have been infected and, if so,



17
   S. Atlas, J. Birge, R. Keeney and A. Lipton, “The COVID-19 shutdown will cost Americans
millions of years of life,” TheHill.com, 05/25/20.
18
   R. Yang, et al., “Comparison of Clinical Characteristics of Patients with Asymptomatic vs
Symptomatic Coronavirus Disease 2019 in Wuhan, China,” JAMA Network Open (May 27,
2020).
                                                   22
        Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 23 of 25




to avoid infecting others for fifteen days. Because of sheer governmental incompetence and

negligence, the government contrived a situation where they argued that totalitarian power was

the only alternative. That is, of course a rank, fetid lie. Because there is a viable alternative to

the lockdown, mass voluntary testing, the State has failed to establish that they exhausted every

reasonable alternative to totalitarian lockdown.

       If the Court were to grant this preliminary injunction, individuals would be perfectly free

to (1) wear a mask; (2) avoid places where masks are not worn; (3) remain isolated; (4) exercise,

take vitamin supplements known to be effective in boosting the immune system and get

sufficient sun exposure to stimulate vitamin D production.19 Several risks factors for becoming

severely ill from the virus have been identified and several of these are amenable to amelioration

by individuals. These include obesity, smoking, high blood pressure, and diabetes.20 Thus,

lifting the lockdown leaves government, society and individuals with numerous and effective

means for dealing with the virus, methods which have served humanity well for ages.




19
   See, A. Boretti and B. Banik, “Intravenous vitamin C for reduction of cytokines storm in acute
respiratory distress syndrome,” PharmaNutrition (April 21, 2020); K. Doheny, “More Vitamin D,
Lower Risk of Severe COVID-19?,” WebMD.com (May 18, 2020).
20
   See, CDC; “Covid-19: risk factors for severe disease and death,” editorial, BJM.com (March
26, 2020).
                                                   23
          Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 24 of 25




                                          CONCLUSION

         In the complaint, we warned about concentrating too much power in too few hands lest

catastrophic errors be made through hubris. Par. 79. We even quoted Hayek who famously

believed that no dictator could ever have enough knowledge of the complex workings of society

to effectively run it. Among other things, they lacked knowledge of the unique circumstances of

each person. The health emergency dictators never heard of a man named George Floyd and

didn’t know or care that he had lost his job due to the lockdown and was not in a good frame of

mind on May 25, 2020:

         “Before he died after being pinned for minutes beneath a Minneapolis police of-
         ficer’s knee, George Floyd was suffering the same fate as millions of Americans
         during the coronavirus crisis: He was out of work and looking for a new job.

         “Floyd moved to Minneapolis from his native Houston several years ago in hopes
         of finding employment and starting a new life, said Christopher Harris, Floyd’s
         longtime friend. But he lost his job as a bouncer at a restaurant when Minnesota’s
         governor issued a stay-at-home order.

         “On Monday night, an employee at a Minneapolis grocery store called police after
         Floyd allegedly tried to pass a counterfeit $20 bill. In widely circulated cellphone
         video of the subsequent arrest, Floyd, who was black, can be seen on the ground
         with his hands cuffed behind his back while Officer Derek Chauvin presses him
         to the pavement with his knee on Floyd’s neck. The video shows Chauvin, who is
         white, holding Floyd down for minutes as Floyd complains he can’t breathe. The
         video ends with paramedics lifting a limp Floyd onto a stretcher and placing him
         in an ambulance.”21

         The central planners could not conceive of the stress, worry, depression and exhaustion

that ordinary people would suffer from after months of being locked down for the first time in

their lives or the lives of Americans in living memory. They could not know how millions of un-

employed and idle persons deprived of their normal pursuits and forms of solace would react to

the tragic death of Mr. Floyd or how protests turned to riots and riots to carnage, racial unrest,



21
     T. Richmond, supra.
                                                 24
        Case 6:20-cv-06316-CJS Document 4-4 Filed 06/05/20 Page 25 of 25




political instability, an assault on the White House and a cracked pane of Constitution-embossed

glass at the Robert H. Jackson Courthouse in Buffalo, New York.

        When we engage in radical and reckless experiments in casting aside constitutional

standards and traditions of liberty that date back to Magna Carta, we take a great leap into the

unknown like a gambler spinning the roulette wheel in Las Vegas. Around and around and

around she goes and where she stops, nobody knows. It may not even be possible at this point to

put this nasty new totalitarian Pandora back in her box, but we urge the Court to make a

Herculean effort to do so before it is too late.

Dated: Buffalo, New York
       June 4, 2020                                     /s/ James Ostrowski
                                                        James Ostrowski
                                                        Attorney for the Plaintiffs
                                                        63 Newport Ave.
                                                        Buffalo, New York 14216
                                                        (716) 435-8918
                                                        jamesmostrowski@icloud.com




                                                   25
